Appellee was a passenger on one of appellant's trains from Pittsburg to Mt. Pleasant. When called upon for his ticket he handed to the conductor a "Texas Scrip Book" from which to detach scrip sufficient to cover the fare to Mt. Pleasant. The scrip book was sold to appellee on conditions printed on the cover thereof, one of which was that he should write his name on the scrip "whenever detached by the conductor." Instead of detaching scrip representing the fare and having appellee then to sign it, the conductor, without detaching same, asked appellee to sign it. Appellee refused to sign the scrip unless the conductor first detached it. The conductor refused to detach the scrip unless appellee first signed it, and, because appellee would not do so, ejected him from the train at a flag station about eight miles from Mt. Pleasant. In his suit against appellant for damages appellee recovered judgment for $800.
All the assignments except the one attacking the judgment as excessive are overruled. That one is sustained, and the judgment will be reversed unless a remittitur of $700 of the amount thereof is filed with the clerk of this court within 15 days from this date, in which event the judgment will be so reformed as to adjudged a recovery by appellee of $100, and, as so reformed, will be affirmed.